Citation Nr: 0832850	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-43 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that granted service 
connection and awarded a 10 percent disability rating for 
left knee retropatellar pain syndrome, effective May 27, 
2003.  

In a December 2007 decision, the Board denied the veteran's 
claim for an initial rating higher than 10 percent.  The 
veteran appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims.  In a July 2008 
Order, the Court remanded the claim to the Board for 
readjudication in accordance with a Joint Motion for Remand.


FINDING OF FACT

Since May 27, 2003, the veteran's left knee disability has 
been manifested by subjective complaints of pain, 
instability, locking, giving way, stiffness, weakness, 
fatigability, and swelling, and objective findings of 
extension to 0 degrees, flexion limited to 120 degrees, and 
no more than slight instability.  There is no clinical 
evidence of ankylosis, dislocation, or locking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of flexion of the left knee have not been met 
since May 27, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2007).

2.  The criteria for a separate 10 percent evaluation for 
slight instability of the left knee have been met since May 
27, 2003.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.159, § 4.71a, DC 5257 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).
With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for the evaluation of traumatic arthritis (DC 5010) 
direct that the evaluation be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257.  Evaluation of 
a knee disability under both of those diagnostic codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable level of disability.  38 
C.F.R. § 4.14 (2007); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).  

The veteran's left knee disability has been rated 10 percent 
disabling under DC 5260.  38 C.F.R. § 4.71a, DC 5260 pertains 
to limitation of flexion of the leg.   Diagnostic Codes 5261, 
which contemplates limitation of extension of the leg, and 
5257, which contemplates subluxation or lateral instability, 
are also applicable in this instance.  38 C.F.R. § 4.71a, DCs 
5257, 5261.  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, the treatment records and the October 2003 
report of VA examination do not demonstrate any objective 
finding ankylosis of the left knee.  Additionally, while the 
veteran has complained of episodes of locking, no treatment 
record, or report of VA examination demonstrates any 
objective finding of dislocation of the semilunar cartilage 
or locking of the left knee.  On X-ray examination in October 
2003, the veteran was found to have preserved joint spaces 
and mild osteophytes, but no evidence of arthritis.  Finally, 
the veteran has not undergone any surgical procedures on his 
left knee, and no impairment of the tibia or fibula, or genu 
recurvatum, has been diagnosed.

In first addressing whether the veteran is entitled to an 
increased rating under the diagnostic criteria pertaining to 
limitation of motion of the knee, DC 5260 contemplates 
limitation of leg flexion.  Under DC 5260, a zero percent 
rating is warranted for flexion limited to 60 degrees; a 10 
percent rating is warranted for flexion limited to 45 
degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

Treatment records dated from September 2002 to July 2003 show 
that the veteran complained of left knee pain.  At no time 
between September 2002 and July 2003, however, was the range 
of motion of the veteran's left knee tested.  

On VA examination in October 2003, the veteran had extension 
of the left knee to 0 degrees, and flexion to 120 degrees, 
with pain at 120 degrees flexion.  With use, the veteran was 
found to have increased pain and excess fatigability, 
resulting in an approximate 10 percent loss of functionality 
of the left knee.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On VA 
examination in October 2003, the veteran had full extension 
of the left knee, or extension to 0 degrees.  Extension to 0 
degrees warrants a noncompensable rating and a higher rating 
is not warranted under DC 5261.  Similarly, the evidence does 
not support a higher rating under DC 5260.  Flexion to 120 
degrees, as demonstrated on VA examination, does not warrant 
a rating higher than the current 10 percent rating under 
DC 5260.  Even an additional 10 percent loss of functionality 
does not meet the criteria for a rating higher than 10 
percent.

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Given 
that he did not meet the criteria for a compensable rating 
under either of the diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 
5261 were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

However, the veteran's limitation of motion is sufficient to 
warrant at least the minimum rating for limitation of motion 
of the joint.  38 C.F.R. § 4.59.  Because on VA examination 
the veteran had painful flexion at 120 degrees and the X-ray 
showed mild osteophytes, the Board finds that he is entitled 
to a 10 percent rating, the minimum rating for limitation of 
flexion, but no more, as assigned by the RO, for painful 
limitation of flexion under the provisions of 38 C.F.R. 
§ 4.59.  38 C.F.R. § 4.71a, DC 5260.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left knee being limited in motion to the 
extent required for a rating higher than 10 percent.  
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2007).

Treatment records dated from September 2002 to July 2003 
reveal complaints of left knee pain, but do not demonstrate 
specific complaints of instability or giving way of the knee.  
However, in statements submitted in support of his claim 
throughout the pendency of the appeal, the veteran has 
described experiencing instability and giving way of the left 
knee.  On VA examination in October 2003, the veteran 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, fatigability, and lack of 
endurance.  Physical examination revealed some instability 
and some weakness.  The stability of the left knee, however, 
was felt to be satisfactory.  Because testing for instability 
on VA examination revealed some instability, and resolving 
the benefit of the doubt in favor of the veteran, the Board 
finds that the veteran is entitled to a separate 10 percent 
rating for slight instability.  In addressing whether he is 
entitled to a rating higher than 10 percent, the Board finds 
that he is not, as the stability was felt to be satisfactory.  
Satisfactory stability may not be found to equate to moderate 
instability.  Additionally, because the veteran is competent 
to report experiencing instability, as the perception of 
instability comes to him through his senses, and he has 
reported experiencing such instability since the time he 
filed his claim, the Board finds that he is entitled to a 
separate 10 percent rating for instability effective May 27, 
2003.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Next, the Board finds that the veteran is not entitled to 
compensation for the scar on his left knee.  On VA 
examination in October 2003, the veteran was observed to have 
an irregular 3 by 5 centimeter scar on his left patella.  
However, 38 C.F.R. § 4.118 Diagnostic Codes 7801-7805 (2007) 
do not allow for the assignment of a compensable rating in 
this case because the evidence does not show that the scar is 
deep, causes limited motion, is 144 square inches or greater, 
is unstable and superficial, or is superficial and painful on 
examination.  38 C.F.R. § 4.118 Diagnostic Codes 7801-7805 
(2007).

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for veteran's knee 
disability, but, findings supporting ratings in excess of 10 
percent for instability, and 10 percent for limitation of 
flexion have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  While the 
veteran is currently unemployed, his unemployment is shown to 
be due to reasons other than his left knee disability.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The weight of the credible evidence demonstrates that since 
May 27, 2003, the veteran's left knee disability has not 
warranted more than a 10 percent rating for limitation of 
flexion.  However, since May 27, 2003, the veteran's left 
knee disability has warranted a separate 10 percent rating, 
but not more, for slight instability.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The benefit of the doubt has been 
given to the veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, and a rating 
decision in December 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2004 statement 
of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for painful limitation of 
flexion of the left knee is denied.

A separate 10 percent rating for instability of the left knee 
is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


